Title: From James Madison to Richard Cooper, 6 November 1801
From: Madison, James
To: Cooper, Richard


Sir,Department of State Washington 6. Novr. 1801.
As it appears that you have not sold the Boat and Stores prepared for the expedition to Lake Superior I request you to do it on the receipt hereof, and then to make out a new account accompanying it with proper vouchers, in which credit is to be given for the amount of sales. The charges to be contained in it must have relation to the state of the business on the day of your receiving Mr. Lincoln’s letter of the 30th. March last. I am, Sir, respectfully Your most obedt. sevt.
James Madison
 

   Tr (DNA: RG 233, President’s Messages, 7A-D1). Marked “Copy.” Enclosed in JM to Jefferson, 29 Mar. 1802, and transmitted to the House of Representatives, 31 Mar. 1802 (Annals of CongressDebates and Proceedings in the Congress of the United States … (42 vols.; Washington, 1834–56)., 7th Cong., 1st sess., 1119).

